Citation Nr: 0913761	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  03-12 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from June 1971 to 
October 1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.

In a September 2005 decision, the Board denied service 
connection for a low back disorder.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an October 2006 Order, the Court 
granted a Joint Motion (filed by representatives of both 
parties), vacating the Board's decision and remanding the 
matter to the Board for compliance with instructions in the 
Joint Motion.

In April 2007, the Board remanded this matter for additional 
notification and development.  After completing the requested 
actions, the RO continued the denial of the claim for service 
connection for a low back disorder (as reflected in a 
February 2009 SSOC) and returned this matter to the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  While there is anecdotal evidence that the Veteran had a 
low back injury of unknown etiology prior to service, the 
competent and probative medical opinion evidence demonstrates 
that the Veteran's chronic low back disorder did not pre-
exist his entry into service.

3.  Although service treatment records reflect complaints of 
low back pain during service, no chronic low back disability 
was shown in service, and there is no medical evidence of 
arthritis of the lumbar spine within one year of the 
Veteran's separation from service.

4.  The competent and probative medical opinion on the 
question of whether there exists a medical nexus between a 
current low back disorder and service weighs against the 
claim.


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1111, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the Appeals Management Center (AMC)).  Id; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, January and February 2002 pre-rating letters 
and August 2004 and May 2007 post-rating letters provided 
notice to the Veteran of the evidence and information needed 
to substantiate his claim for service connection on appeal.  
These letters also informed the Veteran of what information 
and evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The May 
2007 letter further requested that the Veteran submit any 
additional information or evidence in his possession that 
pertained to his claim. In addition, the May 2007 letter 
provided the Veteran with information regarding disability 
ratings and effective dates pursuant to Dingess/Hartman.  
After issuance of the above letters, and proving the Veteran 
and his representative additional opportunity to respond, the 
RO readjudicated the claim on appeal in April 2005 and 
February 2009 SSOCs.  Hence, the Veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical 
records, and the reports of VA examinations.  Also of record 
and considered in connection with the appeal are various 
written statements provided by the Veteran as well as by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture. See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

The Veteran's service treatment records (STRs) include his 
June 1971 induction physical that showed no indication of a 
back disorder prior to service.  A July 1971 STR notes that 
the Veteran complained of severe back pain.  This was 
reportedly the third incident of acute onset of severe back 
pain, with no radicular pain. He was neurologically intact, 
so the Veteran was referred to orthopedics for a 
consultation.  The orthopedic clinic concluded there was no 
objective findings and diagnosed "situational difficulties, 
rule out conversion reaction."  The July 1971 treatment note 
also noted, "fell and injured back 1 1/2 years ago" (at that 
point Veteran had been in service for one month, so the 
referenced fall and injury cited would have been prior to 
military service).  The Veteran was processed for discharge 
by a medical board due to a preexisting personality disorder, 
not aggravated by service.  There is no formal separation 
physical on file, although the medical board's report states 
that the Veteran's physical, neurological, and laboratory 
examinations were all normal at the time.

The Veteran received VA treatment in October 1977 for a 
complaint of pain in the left side of the lower back of 3 
days duration.  He indicated that his first episode of back 
pain was in 1967.  It was indicated that he had been told it 
was 'all in his head."  The diagnosis was herniated nucleus 
pulposus in the lumbar spine.  

There was a November 1977 X-ray of the lumbar spine.  It was 
noted to be ordered as a herniated disc was suspected.  The 
impression was of a straight spine with loss of normal 
lordosis.  The study was otherwise normal.

Subsequent records in 1978 reveal treatment for other 
pathology.  There is no subsequent treatment for back pain 
for years.

VA treatment records dated from February 1988 to April 1988 
reflect that the Veteran was evaluated for complaints of low 
back pain and left leg/thigh pain and that he underwent a 
laminotomy and disc excision L5-S1.  He gave a history of 
recent sudden onset, approximately 6 weeks earlier.

The file contains a VA medical certificate dated July 1991 
regarding mental health treatment.  The medical history 
portion of the certificate cited current back pain secondary 
to injury, and stated that the Veteran was currently on 
worker compensation for same.

The file contains a VA psychiatric discharge report dated 
June 1993 to August 1993.  At that time, the Veteran 
complained of current severe back pain radiating down his 
left leg, consequent to a recent injury while building a wall 
for his girlfriend.  Past medical history noted status post 
excision of an intervertebral disc in 1988.  At the time of 
his discharge, an MRI was recommended to distinguish 
herniated disc from a scar.

In July 1993, the Veteran submitted a claim for back 
disability, cited as beginning in 1988 and not service 
connected.  The RO treated this as a claim for nonservice- 
connected pension and granted a nonservice-connected pension 
for low back disability in November 1993.

VA treatment records dated from August 1993 to November 1993 
reflect that the Veteran complained of back pain radiating 
down his right leg similar to sensation of left leg pain 
which resulted in disc removal in 1988.  An MRI revealed no 
significant change. 

An October 1993 VA general medical examination reflects that 
the Veteran complained of sharp, constant pain in the 
vicinity of his laminectomy scar radiating to the right hip 
and knee.  The Veteran stated that the back pain began after 
a 1988 accident in which he jumped off a truck and sustained 
a herniated disc, and that he reinjured the back in a truck 
accident in 1989.  The examiner's diagnosis was right lateral 
disc herniations at L4/L5 and L5/S1 with significant right L5 
nerve root compromise, and history right hemilaminectomy.

A January 1997 VA spine examination reflects that the 
examiner reviewed the claims file and noted that the Veteran 
was currently assigned a 60 percent VA nonservice-connected 
pension for intervertebral disc syndrome (IVDS). The examiner 
made no observations regarding possible service connection.  
The diagnosis was herniated nucleus pulposus L4/S1 with 
bilateral radiculopathy, and status post L5/S1 right 
hemilaminectomy in 1988.

The Veteran filed a claim for service connection for a back 
injury in August 1999. The RO issued a rating decision 
denying service connection in November 1999. The Veteran was 
notified of the denial, but he did not appeal.

The Veteran submitted a request to reopen the claim in July 
2001.  In support, he submitted a July 2001 letter from Dr. 
F.M.P., a VA anesthesiologist, in which Dr. F.M.P. stated 
that he believed that the Veteran's current back pain was 
most likely service related.  In the letter, which was 
addressed to the Veteran, Dr. F.M.P. indicated that the 
Veteran told him that he first had back pain while in the 
service, and that he received treatment for back pain while 
in the service.  He furthered that this should be documented 
in the Veteran's military record.  Attached to Dr. F.M.P.'s 
letter were two May 2001 treatment notes, from which it 
appears that Dr. F.M.P. based his opinion on the Veteran's 
account that back pain began in service and was treated in 
service.  There is no indication in the treatment notes that 
Dr. F.M.P. was aware of the post-service injury and surgery 
in 1988 and 1989, or that he had reviewed the Veteran's 
claims file.

The RO issued a rating decision in May 2002 denying service 
connection for low back disorder, based on a finding that the 
back pain treated in service was acute and transitory, and 
that the current disability did not become manifest during 
service or any presumptive period.

A March 2003 RO informal conference report reflects that the 
Veteran denied injuring his back prior to service.  He stated 
that he hurt his back aboard the ship U.S.S. W.R. Rush when 
he slipped down a ladder; he was treated by corpsmen.  He 
said he experienced back pain at the time of his medical 
board and complained of it at that time also.  He contended 
that he saw some chiropractors between 1972 and 1988, but did 
not recall their names.  The Veteran recalled jumping off a 
truck in 1988 and injuring his back, but the Veteran felt 
that was a re-injury of the inservice injury.  

VA outpatient treatment records from White River Junction VA 
Medical Center (VAMC) for the period January 1988 to August 
2004 reflect intermittent references to treatment for low 
back pain from February 1988 onward.  The only references 
regarding the etiology of the low back pain is noted in VA 
medical records dated in August 1993 ("back pain radiating 
down right leg, similar sensation to left leg pain prior to 
disc removal in 1988"), March 1999 ("prior medical history of 
back pain, improved post back surgery in 1988"), May 2001 
("his back pain started when he was in service"), June 2001 
("30 year history of low back pain; patient states he first 
hurt it in the service"), and November 2001 ("he relates 
history of initial onset of low back pain following a jump 
out of a tractor trailer, landing on the heels, with low back 
pain with a radicular component into both lower extremities 
back in 1978; this episode of low back pain was relieved by 
L4-L5 laminectomy and disc excision").

The Veteran was afforded a February 2005 VA spinal 
examination and the report reflects that the examiner 
reviewed the claims file.  The examiner stated, based on his 
review of the file, that the Veteran entered military service 
after having a back injury of unknown etiology at age 15, and 
that he was treated in 1971 for complaint of acute low back 
pain that exacerbated multiple psychiatric issues.  The 
Veteran  was boarded out of military service in 1972.  His 
next treatment of record was at White River Junction VAMC in 
1977.  The lack of X-ray findings in 1977 does not preclude a 
disc existing at that time, and the notes from service are 
vague because clinicians were more focused on treating 
Veteran's psychiatric manifestations. Veteran developed acute 
distress syndrome after jumping from a truck in 1988, and has 
not worked since then; he was rejected for disability pension 
by SSA but was granted a VA nonservice-connected pension.

The examiner noted Veteran's current physical condition and 
manifestations of low back disability in detail.  In regard 
to whether it is more likely than not that Veteran's current 
low back disability was incurred in or aggravated by military 
service, the examiner stated that it was difficult to say 
without resorting to speculation.  The 1971 in-service 
treatment was one of only two low back injuries that Veteran 
asserted he had prior to jumping from the truck and 
herniating a disc in 1988.  The VA examiner noted that the 
Veteran claimed that he fell down a steel ladder on shipboard 
and was treated by a corpsman, but that is not documented.  
The report reflects that the Veteran presented the VA 
examiner a March 2005 letter from C.J. (letter not included 
in the file) stating that the Veteran was strong and active 
in high school but the Veteran reported to C.J. after he 
returned home from service that he had injured his back and 
could not work.  The examiner stated that C.J.'s letter 
appears to add some credence to Veteran's claim.

The examiner officially diagnosed degenerative disc disease 
with traumatic herniated nucleus pulposus of L5-S1 in 1988, 
with left radicular signs similar to those mentioned in VAMC 
notes of 1977 but not substantiated in service medical 
records from 1970-1971. The VA examiner concluded that if one 
accepts the Veteran at his word, and accepts the buddy 
statement from C.J., it is as likely as not that the 
Veteran's initial injury in which he fell down a ladder, 
landing on steel decks, and was placed on quarters on July 
22, 1971, could have been a contributing factor in the 
development of his disc disease.

VA outpatient treatment records dated from January 2005 to 
April 2006 reflect findings that the Veteran s back pain had 
symptoms consistent with both muscular pain and spinal 
stenosis and a CT scan showed significant degenerative joint 
disease and spinal stenosis.  In April 2006, the Veteran 
complained of back pain that he stated began with a fall from 
a ladder while in service.  

In an addendum to a June 2007 VA outpatient medical record, 
Dr. R.M. stated that he reviewed the extensive documentation 
provided in the compensation and pension note of February 
2005, and that evaluation concluded that the Veteran's low 
back pain was at least as likely as not incurred at least in 
part during the Veteran's time in the service.

A February 2008 VA spine examination report reflects that the 
VA examiner reviewed the claims file.  The VA examiner noted 
that the Veteran's VA treatment records go back to October 
1977, including records of medical evaluation and treatment 
of herniated disc in 1988.  The Veteran reported his medical 
history to the examiner, but he did not report any back 
injury or condition prior to 1971.  The record reflects that 
the VA examiner performed a comprehensive examination of the 
Veteran's spine and that he performed a thorough review of 
the pertinent medical evidence associated with the claims 
file.  The diagnosis was degenerative arthritis of the lumbar 
spine and degenerative disc disease, L4-S1; status post L5-S1 
discectomy, L5 laminotomy, S1 laminotomy, and partial L5 
facetectomy.  The VA examiner opined that the Veteran 
currently diagnosed low back disorder is more likely than not 
the result of a disease process (degenerative disc disease) 
and less likely than not the residuals of an injury.  She 
explained that there was no objective evidence of a history 
of an injury resulting in axial loading (such as a fall from 
a substantial height on the feet or distal spine), which 
would result in compression of the intervertebral discs 
sufficient to cause herniation.  There is no objective 
contemporaneous evidence seen of a pre-service back injury 
variously reported as having occurred at age 15 or in 1967 or 
1 and 1/2 years prior to STRs of July 22, 1971.  There is 
also no objective contemporaneous evidence of an in-service 
fall down a ladder and the first report of same by the 
Veteran occurs years after separation from service.  The VA 
examiner also found that there was no objective 
contemporaneous evidence of a back injury resulting from 
jumping off a truck in 1988, in fact, a February 19, 1988 VA 
treatment record stated "sudden onset" (of back and leg 
pain) six weeks ago, and a discharge summary of March 5, 1988 
states "sudden onset" six weeks prior to admission, no 
history of trauma to back or leg.  A February 23, 1988 VA 
physical therapy note quotes the Veteran as stating "the 
only thing I can think of that could have caused this is 
jumping out of my truck while working".  There is no 
objective evidence of a specific episode of injury, nor is 
any necessary to account for disc herniation sometimes 
associated with degenerative disc disease, by definition a 
degenerative disease process.  

The VA examiner continued, noting that a July 22, 1971 STR 
noted treatment for acute severe back pain, no radicular 
symptoms and no subsequent treatment for a back disorder.  In 
addition, she noted that a medical board report stated that 
the Veteran's physical, neurological and laboratory 
examinations were all normal.  She furthered that an October 
31, 1977 record reflected the evaluation of left lower back 
pain of three days, and that the VA physicians conclusion at 
that time of "HNP L4," not supported by diagnostic 
evidence.  Further, a November 2, 1977 x-ray of the lumbar 
spine showed straight spine with loss of normal lordosis, 
otherwise negative.  The VA examiner noted consideration of 
pertinent evidence, to include Dr. F.M.P's July 2001 opinion 
and prior VA examination reports (in response to the request 
to reconcile such medical findings) and opined that the 
Veteran's currently diagnosed low back disorders were more 
likely than not incurred approximately in January 1988.  In 
support, she noted that prior to February 19, 1988, objective 
evidence of back disorder (1971, 1977) was sporadic and 
documents symptoms of short duration without clear evidence 
of radiculopathy and with essentially normal x-ray on 
November 2, 1977.  On February 19, 1988, the Veteran 
presented with radicular symptoms of six weeks duration, 
confirmed by a myelogram of February 23, 1988 to be due to L5 
disc herniation resulting in surgical intervention on 
February 24, 1988.  Symptoms and radiologic findings continue 
to be consistent with degenerative arthritis, lumbar spine 
and degenerative disc disease L4-S1 since that time.  In 
regards to Dr. F.M.P.'s opinion, the VA examiner concluded 
that he did not state any objective evidence in support of 
his opinion; he states only the Veteran's report that "you 
told me that you first had back pain while in the service, 
and received treatment for back pain while in service".  As 
to the February 28, 2005 VA examination report, the examiner 
stated that he could not stated an opinion without resort to 
speculation and does not cite objective evidence in support 
of the speculative opinion he nevertheless offers; his 
speculative conclusions do not bear weight in my conclusions. 

The VA examiner opined that that it is less likely as not 
that any chronic back disability was incurred before June 
1971, but that if such was incurred it would not be possible 
at this time to determine any baseline disabling 
manifestations of same without resort to mere speculation.  
Her rationale was that there was no objective contemporaneous 
evidence seen of any preservice back condition despite injury 
variously reported as having occurred at age 15 or in 1967 or 
1 and 1/2 years prior to a July 22, 1971 STR.  In addition, 
the Veteran's June 1971 induction physical showed no 
indication of a back disorder prior to service.  Lastly, the 
VA examiner opined it was more likely as not that the Veteran 
currently diagnosed low back disorders were incurred as the 
result of a disease process approximately six weeks prior to 
the February 19, 1988 VAMC visit.  It is therefore less 
likely as not that the Veteran's currently diagnosed low back 
disorder was caused by or a result of military service.  The 
VA examiner reiterated her discussion of the medical evidence 
discussed above, to support the basis for her opinion.  

A December 2008 VA orthopedics record reflects that the 
Veteran was seen for chronic low back pain.  The assessment 
was chronic low back pain, status post lumbar laminectomy in 
1988.  Radiographs showed multilevel degenerative changes of 
the lumbosacral spine, most prominently involving L5-S1 with 
disk space narrowing and a possible spondylolysis of the left 
L5 pars interarticularis.   The clinician stated that most 
likely the Veteran has lumbar stenosis from degenerative disk 
disease, probable failed lumbar laminectomy syndrome.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R.§§ 3.307, 3.309 (2008).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, (1) that the disease or injury existed prior to 
service, and (2) that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

Only such conditions as are recorded in physical examination 
reports are to be considered as "noted."  The Veteran's 
reported history of the pre-service existence of a disease or 
injury does not constitute notation of such disease or 
injury, but is considered with all other evidence in 
determining if the disease or injury pre-existed service.  
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

In this case, there is no clear and unmistakable evidence 
that Veteran had a low back injury prior to service. The 
entrance physical examination is silent in regard to a 
preexisting back injury, and the service clinical note citing 
a preexisting back injury appears to be based on Veteran's 
contemporaneous statement rather than to any clinical 
evidence; as noted above, a Veteran's reported history does 
not constitute notation of that disease or injury. There is 
also a VA treatment note in 1977 citing history of back pain 
dating to 1967, when Veteran was 15 years old, but again this 
appears to be based on Veteran's account to the examiner 
rather than on clinical documentation.  

Furthermore, the February 2008 VA examiner specifically 
opined that that it is less likely as not that any chronic 
back disability was incurred before June 1971, but that if 
such was incurred it would not be possible at this time to 
determine any baseline disabling manifestations of same 
without resort to mere speculation.  Her rationale was that 
there was no objective contemporaneous evidence seen of any 
preservice back condition despite injury variously reported 
as having occurred at age 15 or in 1967 or 1 and 1/2 years 
prior to a July 22, 1971 STR.  In addition, she also found 
that the Veteran's June 1971 induction physical showed no 
indication of a back disorder prior to service.  Considering 
the evidence of record, the Board therefore finds that there 
is no clear and unmistakable evidence that the Veteran's low 
back disorder or injury existed prior to service and, even if 
so, there is no objective evidence that the disease or injury 
was aggravated by service.  Therefore, the presumption of 
soundness is not rebutted, and for adjudication purposes a 
low back disorder and/or injury was not preexisting.

Initially addressing the question of current disability, the 
Board notes that the February 2008 VA examiner diagnosed 
degenerative arthritis of the lumbar spine and degenerative 
disc disease, L4-S1; status post L5-S1 discectomy, L5 
laminotomy, S1 laminotomy, and partial L5 facetectomy.  While 
this medical evidence supports a finding of current low back 
disorder, the claim must, nonetheless, be denied on the basis 
of medical nexus to service.

The medical evidence does not reflect the presence of a 
chronic low back disability during the Veteran's period of 
active service.  It is well accepted that there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic".  See 
generally 38 C.F.R. § 3.303(b).  In this regard, a July 1971 
STR indicates that the Veteran was seen on four occasions for 
complaints of acute severe back pain; however, no objective 
findings of a chronic back disability were reported.  
Furthermore, a contemporaneous consultation record from the 
orthopedic clinic shows that the Veteran was diagnosed with 
"situational difficulties, rule out conversion reaction.  
Moreover, the September 1972 medical board's report states 
that the Veteran's physical, neurological, and laboratory 
examinations were all normal at the time.  The Board notes 
that evaluation for complaints of acute severe back pain does 
not, alone, constitute evidence of a chronic disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); Evans 
v. West, 12 Vet App. 22, 31- 32 (1998).   

Moreover, the earliest evidence of any back disability was in 
an October 1977 VA treatment record reflecting that the 
Veteran was diagnosed with herniated nucleus pulposus in the 
lumbar spine, five years after the Veteran left active duty.  
This in fact was not confirmed by subsequent X-ray and there 
is no treatment showing chronic back pathology until 1988.  
The Board notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  Maxson v. Gober, 230 
F. 3d 1330, 1333 (Fed. Cir. 2000).  In addition, there is no 
medical evidence that arthritis was manifested within the 
first post-service year.

Further, the competent and persuasive medical evidence 
addressing a nexus between any current low back disorder and 
service weighs against the claim. 

In this case, there are three items that purport to be 
medical evidence of a favorable nexus: the letter by VA 
physician Dr. F.M.P. dated July 2001, the VA medical 
examination of February 2005, and Dr. R.M.'s conclusion in a 
June 2007 VA addendum, each of which are discussed below.  
Dr. F.M.P.'s letter stated that the current back pain was 
most likely service related, but the attached treatment notes 
show that Dr. F.M.P. based his opinion on Veteran's own 
account; there is no indication that Dr. F.M.P. was aware of 
the Veteran's reported pre-service and post-service injuries 
and surgery.  Furthermore, this physician did not indicate 
that the claims file or any pertinent medical records were 
reviewed and no rationale was provided for this opinion other 
than the Veteran's self- reported history.  The probative 
value of that opinion is further diminished by the fact that 
his conclusion is not supported by any medical rationale.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical 
possibilities and unsupported medical opinions carry 
negligible probative weight).  In this case, a mere 
transcription of lay history, unenhanced by any additional 
medical comment by the transcriber, does not become competent 
medical evidence merely because the transcriber is a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  The Board accordingly finds that the letter by Dr. 
F.M.P. does not constitute a competent and probative medical 
statement of nexus.  

The VA medical examiner in February 2005 initially concluded 
with regard to whether it is more likely than not that 
Veteran's current low back disability was incurred in or 
aggravated by military service, that it was difficult to say 
without resorting to speculation.  However, he then provided 
an opinion that if one accepts Veteran's accounts of an in-
service injury, as well as the buddy statement that the 
Veteran had complained of hurting his back in service, then 
the VA examiner concluded that the Veteran's initial injury 
when he fell down a ladder in service, could have contributed 
to the Veteran's current disc disease.  First, the Board 
finds that this is not a competent medical opinion of nexus 
because the examiner initially opined that he could not state 
an opinion without resorting to speculation.  Medical opinion 
based on speculation, without supporting clinical evidence, 
does not provide the required degree of medical certainty and 
is of no probative value. Bloom v. West, 12 Vet. App. 185, 
187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Second, while laymen are competent to report symptoms they 
personally observe, Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007), the buddy statement referred to by the VA 
examiner is merely a reiteration of the Veteran's 
contentions, and not an actual observation by the "buddy".  
More significantly, the VA examiner's conclusion that the 
Veteran's claimed initial injury of falling down a ladder in 
service could have contributed to the Veteran's current disc 
disease, lacks probative value because it is an opinion of 
mere possibility and not probability.  Language such as 
"could have contributed" does not constitute any degree of 
medical certainty regarding nexus.  Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
Veteran's time as a prisoner of war "could" have precipitated 
the initial development of his lung condition found too 
speculative to provide medical nexus evidence to well ground 
cause of death claim); Winsett v. West, 11 Vet. App. 420, 424 
(1998) (physician's opinion in cause of death case that list 
of conditions submitted by appellant "might be" related to 
exposure to Agent Orange found speculative when physician 
also indicated that "it is just as likely that they could 
have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
Veteran's preexisting service-related condition "may have" 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim).  It is also noted that the history of 
falling down the ladder was first set out years post-service.  
There was no such clinical history recorded at the time of 
the 1971 in-service treatment.

With regard to Dr. R.M.'s opinion that after a review of the 
February 2005 VA examination report, it was, essentially, his 
opinion that the February 2005 VA examiner did in fact 
conclude that the Veteran's low back pain was at least as 
likely as not incurred at least in part during his time in 
service, the Board finds that this opinion is conclusionary, 
without an adequate basis for such finding.  Nowhere does 
this opinion indicate that the doctor made an independent 
review of the Veteran's claims folder or other source of 
earlier records.  Dr. R. M. did not provide a specific 
factual, medical or scientific basis for his opinion; in 
fact, he did not cite to any facts in support of his 
conclusion.  The Board notes that, in assessing evidence such 
as medical opinions, the failure of the physician to provide 
a clearly articulated basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  In this case, Dr. R.M.'s opinion appears to be 
based solely on a desire to help the Veteran.   

By contrast, the Board accords great probative value to the 
February 2008 VA medical examiner's opinion on the question 
of medical relationship between the Veteran's currently 
diagnosed low back disorder and service, inasmuch as the 
opinion was clearly based upon both examination of the 
Veteran and consideration of his documented medical history 
and assertions, and because the rationale underlying the 
opinion is reasonable and consistent with the evidence of 
record.  
The February 2008 VA examiner found that there was no 
evidence of a history of an injury in service that would 
cause the onset of a disc herniation, noting that the 
Veteran's STRs are negative for such objective findings, and 
furthermore, she noted that the Veteran's report of a fall 
down a ladder actually occurred years after separation from 
service (see page 11 of the February 2008 VA examination 
report).  The February 2008 VA examiner reconciled the 
favorable opinions associated with the claims file, and 
supported her contrary opinions with recitation of the 
objective evidence of record.  Thus, the most probative 
medical opinion evidence on the medical nexus questions 
weighs against the claim.  As the Board accords the February 
2008 opinion more probative weight, it follows that the 
preponderance of the evidence is against a finding that a 
current low back disorder is medically related to service.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  

In addition to the medical evidence addressed above, the 
Board has considered the oral and written assertions of the 
Veteran and his representative.  The Veteran has stated that 
his current low back disorder began while he was in service.  
The Veteran could render an opinion as to having pain, or any 
other common observable symptom of a disability of the low 
back disorder while he was in service and afterwards.  See 38 
C.F.R. § 3.159(a)(2); see also Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  However, as laymen without appropriate 
medical training and expertise, neither the Veteran nor his 
representative is competent to render a probative (i.e., 
persuasive) opinion on a medical matter, to include a 
question as to the etiology of a current disability.   See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, the lay assertions in this regard have no 
probative value.

Under these circumstances, the Board concludes that the claim 
for service connection for a low back disorder must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


